Citation Nr: 9911973	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-03 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an October 7, 1965, rating decision which denied 
entitlement to service connection for a left shoulder 
condition was clearly and unmistakably erroneous.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from April 
1962 to October 1962.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the issue on appeal.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a left shoulder condition was denied by means of an 
October 7, 1965, rating decision, which considered the claim 
on the basis of aggravation of a preexisting disability, and 
the veteran did not perfect an appeal of that denial.

2.  The October 7, 1965, rating decision was a tenable 
decision based on the evidence then of record and considering 
the applicable law and regulations in effect at the time of 
the decision.


CONCLUSION OF LAW

Neither the facts as known, nor the law or regulations in 
effect on October 7, 1965, would compel the grant of the 
veteran's claim of entitlement to service connection for a 
left shoulder condition, and the October 7, 1965, rating 
decision in not otherwise clearly and unmistakably erroneous.  
38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 3.105 (1998).  38 C.F.R. § 3.304, 3.310 (1964).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an October 7, 1965, rating decision 
which denied entitlement to service connection for a left 
shoulder condition was clearly and unmistakably erroneous.  
After a review of the record, the Board finds that the 
veteran's contentions are not supported by the evidence and 
that the preponderance of the evidence is against his claim.  
Therefore, that claim is denied.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that a valid claim of clear and 
unmistakable error requires that "either the correct facts, 
as they were known at the time, were not before the 
adjudicator or the statutory or regulatory provisions extant 
at the time, were incorrectly applied.  The claimant...must 
assert more than a disagreement as to how the facts were 
weighed or evaluated."  Russell v. Principi, 3 Vet.App. 310, 
313 (1992).  The Board notes that the standard of proof in 
claims of clear and unmistakable error is much higher than in 
other matters considered by the Board.  The Court has stated 
that clear and unmistakable error is the type of error which 
is "undebatable, so that it can be said that reasonable 
minds could only so conclude that the original decision was 
fatally flawed at the time it was made."  Russell, at 313-
314.  Thus, in considering the facts, the Board may not 
substitute its own judgment for that of the rating officers 
who considered the veteran's claim in October 1965.  
Therefore, in order for the veteran's claim to succeed, it 
must be shown that either the facts or law compelled a 
substantially different conclusion.  Russell, at 313.

The veteran filed a claim of entitlement to service 
connection for a left shoulder condition in April 1965, which 
was denied by means of an October 7, 1965, rating decision.  
That rating decision found that the veteran's left shoulder 
dislocation in service was an acute manifestation of a 
preservice condition with no increase in basic pathology over 
and above the natural progress.  A January 1997 Board 
decision found that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for a left shoulder condition.  The veteran also 
raised a claim that the whether the October 7, 1965, rating 
decision had been clearly and unmistakably erroneous in 
denying entitlement to service connection for a left shoulder 
condition.  That claim of clear and unmistakable error was 
denied by means of an August 1997 rating decision, and the 
veteran has perfected an appeal of that decision.

The regulations in effect at the time of the October 1965 
rating decision provided that a preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1965).  The 
regulations further provided that the specific finding 
requirement that an increase in disability is due to the 
natural progress of the condition will be met when the 
available evidence of a nature generally acceptable as 
competent shows that the increased in severity of a disease 
or injury or acceleration in progress was that normally to be 
expected by reason of the inherent character of the 
condition, aside from any extraneous or contributing cause or 
influence peculiar to military service.  Consideration will 
be given to the circumstances, condition, and hardships of 
service.  38 C.F.R. § 3.306(c) (1965).

The evidence at the time of the October 1965 rating decision 
included the veteran's service medical records which shows 
that the veteran's March 1962 enlistment examination found 
the veteran's spine and musculoskeletal system to be normal.  
In the accompanying March 1962 report of medical history the 
veteran stated that to the best of his knowledge he was in 
good health.  He indicated that he did not have, nor had he 
ever had, any bone, joint, or other abnormality; or a painful 
or "trick" shoulder or elbow.  The veteran indicated that 
he had not been consulted or treated by clinics, physicians, 
healers, or other practitioners within the prior five years.

The veteran reported to the dispensary with a dislocation of 
the left shoulder on April 18, 1962.  He was in pain.  The 
shoulder was reduced without anesthesia.  He was sent for a 
cast after X-rays.  The X-ray on that date of the left 
shoulder was essentially negative.  The examiner noted a 
history of twelve left shoulder dislocations.  A subsequent 
note which is for the most part illegible appears to note 
that the veteran would be receiving a cast for two weeks.  An 
April 30, 1962, report notes that the veteran willfully got 
his cast wet, destroying same.

A May 2, 1962, service medical report notes that the veteran 
was complaining of pain in the left shoulder.  He was unable 
to lift the arm above the head.  Examination showed a normal 
shoulder.  The examiner did not feel he could evaluate the 
veteran.  Another May 2, 1962, report appears to indicate 
full range of motion except for abduction or external 
rotation.  A May 28, 1962, report notes that the veteran was 
placed on profile and returned to duty.  He had good muscle 
function about the shoulder.  Another May 2, 1962, report 
notes that the veteran was started on range of motion 
exercises for the left shoulder with no abduction or external 
rotation.  He was to receive treatment through May 8.  A May 
15, 1962, report notes that the pain persisted.

A May 16, 1962, private physician's letter notes that the 
veteran was first seen on May 7, 1956 with a history of 
developing pain in his left shoulder while tackling in 
football practice.  He was unable to bring his left arm down 
from an abducted position.  He arrived with his arm held in 
the same position.  His left arm was in abduction.  The head 
of the left humerus was palpable in the lower anterior axilla 
over the lateral chest wall.  Without anesthesia the 
dislocation was manipulated and reduced and the left arm was 
strapped to the chest in a modified Velpeau type dressing 
immobilizing it with adhesive tape and ace bandage.  This 
treatment continued for three weeks and then he was allowed 
to begin to move the shoulder.  He returned to that 
physician's office in 1961 and indicated that he had suffered 
repeated dislocations of the same shoulder which had been 
reduced by varying other physicians.  At that time the 
physician advised him that the only treatment possible was 
operative correction, but the veteran wished to defer that 
because of his pending induction into the service.

A May 22, 1962, service medical report notes that the veteran 
had normal strength in the left shoulder, flexion, extension, 
adduction, and internal rotation.  He had a good range of 
motion.  The examiner questioned whether pain persisted.  
Physical therapy was discontinued.  A May 23, 1962, report 
notes that the veteran was still off duty and the examiner 
desired to send him back to duty.  An X-ray of the left 
shoulder on that date found the left shoulder to be negative.  
A May 29, 1962, report notes that the veteran had complaints 
of pain in the left arm while it was hanging down.  He had a 
profile limiting use of the arm and was advised to keep the 
arm up.  Another May 29, 1962, report notes that the veteran 
dislocated his left shoulder a month prior.  He was in a cast 
for three weeks.  He received a blow to the shoulder and 
complained of numbness and tingling of the left upper 
extremity.  Physical examination found some decreased 
sensation of pain over the left fifth digit.

A June 1, 1962, report shows that the veteran complained of 
numbness in the left arm going into the little finger.  The 
examiner stated that "this man insults one's intelligence 
with his rather poor attempts at demonstrating ulnar nerve 
findings.  He fails on all counts-sensory and motor.  There 
is no further Rx indicated for this man."

A June 1962 note in the veteran's folder on a partial piece 
of paper, apparently signed by a doctor, states that "I saw 
this boy once; diagnosed his condition recurrent dislocation 
shoulder.  Recommended:  radical surgical correction."

An August 23, 1962, report shows that the veteran complained 
of pain in the shoulder.  A September 14, 1962, report shows 
that the veteran complained of pain in the left shoulder.  He 
complained of having bumped the shoulder and insisted upon 
seeing a doctor.  The examiner questioned whether the veteran 
was a malingerer.  The examiner noted that his attitude was 
very poor and indicated malingering.

The veteran's September 1962 separation examination noted 
recurrent traumatic left shoulder dislocation with 12 
episodes since 1956 and that he was unable to do push-ups, 
pull-ups, or overhead activity.  In the accompanying report 
of medical history, the veteran indicated that he was advised 
to have an operation by three doctors.  The examiner noted 
recurrent left shoulder dislocation twelve times since 1956.

An August 11, 1964, private physician's letter indicates that 
the physician had treated the veteran in 1956 for a 
dislocation of the left shoulder.  Since that time the 
veteran had been treated by other physicians for recurrent 
dislocations of the left shoulder.  The physician had 
recommended an operation but that had not been accomplished.  
The physician opined that "this patient has an unstable left 
shoulder joint which dislocates more easily each time the 
shoulder is subjected to strain."  The physician further 
stated that the veteran should not be required to perform any 
function which required him to elevate the left arm past 90 
degrees of abduction form the body as such would inevitably 
result in dislocation of the left shoulder.

A January 1965 reevaluation for the military found the 
veteran not medically qualified.  He had recurrent left 
shoulder dislocation.  The veteran indicated in a report of 
medical history that he had trouble with movement of his left 
shoulder and that he had been treated as recently as October 
1963 for recurrent dislocation of the shoulder.  The examiner 
noted dislocations in 1957 and again in 1962.

A January 1965 physical examination showed that the veteran 
first dislocated his shoulder in 1956 in high school 
football.  He had repeated dislocations since that time.  The 
second dislocation occurred right before going on active 
duty.  In April 1962 he came on active duty for six months 
with the National Guard.  About the third week, he dislocated 
the shoulder and was in the hospital in a plaster cast for 
four weeks, and went to physical therapy after that.  He 
completed six months of active duty and was released.  He 
wanted surgery but it was felt he was not eligible since the 
original dislocations existed prior to service and had not 
suffered permanent aggravation.  Since release, he had 
difficulty and was unable to play football in college.  He 
also had to quit basketball.  The shoulder limited his 
activity to do anything with the arm elevated.  It had not 
come out while sleeping.  Physical examination found slight 
atrophy of the left shoulder girdle and deltoid muscle.  
Manually, the examiner could subluxate the head of the 
humerus anteriorly and inferiorly.  There was a definite pop 
on the elevation of the arm to 90 degrees at the side.  X-
rays of the left shoulder were unremarkable and showed no 
significant abnormality.  The examiner provided an impression 
of recurrent dislocation of the left shoulder, existing prior 
to service, with service aggravation not substantiated.  He 
did not complete basic training.  The examiner recommended 
separation for a condition existing prior to service.

A January 6, 1965, private physician's letter noted that the 
veteran had been treated for a recurrent left shoulder 
separation by that physician in 1964 and 1965.  The physician 
opined that "the anatomical structure of the shoulder is 
such that once it has been dislocated from any cause it is 
susceptible to recurrent dislocations with less strain being 
required to effect the dislocation on each subsequent 
occasion."  The physician recommended that the veteran not 
be required to do any work which would require excessive 
abduction from the body.

The Board finds that the October 7, 1965, rating decision was 
not clearly and unmistakably erroneous.  The RO adjudicators 
in October 1965 evaluated the private medical evidence which 
included a general statement that each shoulder separation 
made a subsequent separation more likely.  The RO also 
evaluated a specific opinion by an examining doctor which 
stated that there was no service aggravation substantiated.  
The RO concluded that the specific opinion which stated that 
the veteran's inservice shoulder separation did not cause any 
aggravation was more probative than a general opinion that 
shoulder separations make subsequent shoulder separations 
more likely.  The RO specifically found that the veteran's 
inservice shoulder separation was an acute manifestation of a 
preservice condition with no increase in basic pathology over 
and above the natural progress of the condition.  The Board 
is unable to find clear and unmistakable error in that RO 
decision.  Were the Board to find clear and unmistakable 
error in this case, it would be merely a disagreement with 
the weighing of the evidence performed by the adjudicators in 
the October 1965 rating decision, which cannot constitute a 
finding of clear and unmistakable error.  The Board may not 
substitute its own judgment for that of the rating officers 
who considered the veteran's claim in October 1965 and the 
probative value they attached to the various pieces of 
evidence.  It appears that the RO accepted the private 
physician's statement as evidence showing that each shoulder 
dislocation made subsequent dislocations more likely, 
combined with the veteran's previous dislocations, as 
evidence that the inservice separation was a natural progress 
of the condition.  The Board feels that the evidence was 
properly weighed and evaluated at the time of the October 
1965 rating decision.  The Board is unable to find in the 
October 1965 rating decision any error which is 
"undebatable, so that it can be said that reasonable minds 
could only so conclude that the original decision was fatally 
flawed at the time it was made."

Accordingly, the Board finds that clear and unmistakable 
error is not shown in the October 7, 1965, rating decision 
which denied entitlement to service connection for a left 
shoulder condition, and the veteran's claim remains denied.  
38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104, 3.105 (1998).  38 C.F.R. § 3.304, 3.310 (1964).


ORDER

The veteran's claim that an October 7, 1965, rating decision 
which denied entitlement to service connection for a left 
shoulder condition was clearly and unmistakably erroneous is 
denied.




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 


